IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                         JUNE 1998 SESSION
                                                      FILED
                                                        June 15, 1998

                                                      Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk

EDDIE JOE MANN,                    )
                                   ) C.C.A. No. 02C01-9707-CC-00240
      Appellant,                   )
                                   ) Dyer County
V.                                 )
                                   ) Honorable Lee Moore, Judge
                                   )
STATE OF TENNESSEE,                ) (Post-Conviction)
                                   )
      Appellee.                    )




FOR THE APPELLANT:                   FOR THE APPELLEE:

Greg Alford                          John Knox Walkup
Attorney at Law                      Attorney General & Reporter
108 W. Court Street, Suite 21
Dyersburg, TN 38024                  Marvin E. Clements, Jr.
                                     Assistant Attorney General
                                     Criminal Justice Division
                                     Cordell Hull Building, 2nd Floor
                                     425 Fifth Avenue North
                                     Nashville, TN 37243

                                      C. Phillip Bivens
                                      District Attorney General
                                      115 Market Street East
                                      Dyersburg, TN 38024




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                   OPINION


       The petitioner, Eddie Joe Mann, was convicted by a jury of theft under

$500. Our Court affirmed his conviction and sentence. State v. Eddie Joe

Mann, No. 02C01-9512-CC-00395 (filed at Jackson, January 16, 1997). He filed

a post-conviction relief petition alleging ineffective assistance of counsel at both

the trial and appellate levels. The hearing court denied relief. Petitioner

appealed to this Court. Oral argument was heard on June 2, 1998.



       We have reviewed this record and our opinion on direct appeal. We take

note of the lengthy and comprehensive order filed by the Honorable Lee Moore,

post-conviction judge, which details the facts and issues gleaned at the hearing.

We take the liberty of incorporating by reference this order because of its

accuracy and thoroughness. We appreciate findings and conclusions such as

these when we review appellate records.



       To be entitled to relief based on a claim of ineffective assistance of

counsel, the petitioner must show that counsel's performance was deficient and

that such deficiency prejudiced the defense. The burden rests on the petitioner

to prove his allegations by clear and convincing evidence. Unless the evidence

preponderates otherwise, the findings of the hearing court are conclusive on

appeal. This petitioner has not demonstrated that the evidence preponderates

against the hearing court's judgment.



       The judgment denying relief is affirmed pursuant to Rule 20, Rules of the

Court of Criminal Appeals of Tennessee.




                                               ____________________________

                                         -2-
                                       PAUL G. SUMMERS, Judge


CONCUR:




____________________________
DAVID H. WELLES, Judge




____________________________
DAVID R. FARMER, Special Judge




                                 -3-